Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to method of treating or preventing relapse of a tumor or an infectious disease in a subject in need thereof, comprising administering to the subject (a) a therapeutically effective amount of an Hsp70 based pharmaceutical ingredient selected from the group consisting of (i) an Hsp70 protein which is not complexed with peptides of tumor cells, a C- terminal fragment thereof or a derivative thereof or a protein with an amino acid sequence homology to the region of amino acids 384 to 641 of the Hsp70 protein of >70%, optionally in combination with a cytokine, preferably interleukin-2 (IL-2); (ii) peripheral blood mononuclear cells (PBMCs) or a fraction thereof activated in vitro or ex vivo by said Hsp70 protein, fragment or a .
Group II, claim(s) 15, drawn to a method for determining the presence and level of membrane Hsp70 in a sample from a subject to be treated in the method of claim 1, the method comprising assaying the sample from the subject with an anti-Hsp70 antibody or antigen-binding fragment thereof, preferably wherein the anti-Hsp70 antibody or antigen-binding fragment thereof binds to an extracellular localized epitope of membrane bound Hsp70 on tumor cells or infected cells, wherein said epitope comprises or consists of the amino acid sequence NLLGRFEL (SEQ ID NO: 1) or TKDNNLLGRFELSG (SEQ ID NO: 2) or is an anti-Hsp70 antibody as disclosed in the description.


The species are as follows:
A specific disease: e.g. a tumor, or an infectious disease.
A specific Hsp70 based pharmaceutical ingredient: e.g. i) an Hsp70 protein which is not complexed with peptides of tumor cells, a C- terminal fragment thereof or a derivative thereof or a protein with an amino acid sequence homology to the region of amino acids 384 to 641 of the Hsp70 protein of >70%; ii) peripheral blood mononuclear cells (PBMCs) or a fraction thereof activated in vitro or ex vivo by said Hsp70 protein, fragment or a derivative thereof; or any combination thereof; iii) an anti-Hsp70 antibody or antigen-binding fragment thereof (cmHsp70.1 antibody) that binds to an extracellular localized epitope of membrane bound Hsp70 on tumor cells or infected cells, wherein said epitope comprises or consists of the amino acid sequence NLLGRFEL (SEQ ID NO: 1) or TKDNNLLGRFELSG (SEQ ID NO: 2); or iv) granzyme B. 
A specific immunomodulator: e.g. PD-1 inhibitor, or IDO1, or PD-1/PD-L1 antibody.
A specific conventional anti-tumor treatment to be combined: e.g. radiochemotherapy with carboplatin, or radiochemotherapy with cisplatin.
If a tumor is elected, a specific tumor: e.g. a solid tumor, metastatic tumor, carcinomas of lung, or colorectum, or pancreas, or larynx, or stomach, or 
If an infectious disease is elected, a specific origin of the infectious disease: e.g. a viral origin, or a mycological origin, or a bacterial origin.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 11 and 15.
The groups of inventions listed above do not related to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups listed above are drawn to two different processes (Groups I and II). These groups lack unity of invention because even though the inventions of the groups require the technical feature of an anti-Hsp70 antibody or antigen-binding fragment. This technical feature is not a special technical feature as it does not make a 
Multhoff teaches an antibody capable of recognizing HSP70 protein or a binding domain thereof for the detection and/or treatment of a tumor or an infectious disease, See page 1, lines 16-19. Multhoff teaches a specific monoclonal antibody cmHsp70.1, See claim 5. Multhoff teaches the antibody of Hsp70 binds to an extracellular localized epitope, wherein the epitope comprises the amino acid sequence of NLLGRFEL (identical to the instant SEQ ID NO:1) or TKDNNLLGREFLSG (identical to the instant SEQ ID NO:2), See claims 1 and 3. Multhoff teaches the Hsp70 antibody can be used to treat various cancers, including, melanoma and lung cancer, See claim 31. Therefore, the technical feature linking the inventions of Groups I and II does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/           Primary Examiner, Art Unit 1642